 Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20       PageID.1    Page 1 of 16




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION
NICOLAS PRADA,
      Plaintiff,                                   Case No. 20-cv-12348
                                                   Hon.
v.
TRIFECTA PRODUCTIONS, LLC
(D/B/A TOMUKUN NOODLE BAR),

      Defendant.
__________________________________________________________________
Noah S. Hurwitz (P74063)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
nhurwitz@nachtlaw.com
__________________________________________________________________
           There is no other pending or resolved civil action arising out
            of this transaction or occurrence alleged in the complaint.

                     COMPLAINT AND JURY DEMAND

      Plaintiff Nicolas Prada, by and through his attorneys, NACHTLAW, P.C.,

hereby alleges as follows:

                               INTRODUCTION

      1.     Plaintiff Nicolas Prada, a waiter and assistant manager at Tomukun

Noodle Bar in Ann Arbor, Michigan, became ill on or around June 24, 2020 with
 Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20         PageID.2    Page 2 of 16




COVID-19 symptoms. He responsibly reported the situation to his manager and

stayed home sick from work. Mr. Prada would subsequently test positive for

COVID-19 on June 27, 2020. As a frontline essential worker, Mr. Prada risked his

health for the benefit of the restaurant and its customers. After refusing to pay him

legally required sick leave compensation, Tomukun Noodle Bar unceremoniously

fired Mr. Prada after interrogating him regarding the origin of his illness and telling

him that “for PR reasons it would be best for you not to come back.” For these and

other reasons, the restaurant’s actions violate the Families First Coronavirus

Response Act (“FFCRA”), the Emergency Paid Sick Leave Act (“EPLSA”) (which

is a part of the FFCRA), the Family Medical Leave Act (“FMLA”), Fair Labor

Standards Act (“FLSA”) and Governor Gretchen Whitmer’s Executive Order 2020-

36.

                          PARTIES AND JURISDICTION

      2.     Plaintiff Nicolas Prada is an individual residing in Ann Arbor,

Michigan, which is located in Washtenaw County.

      3.     Defendant Trifecta Productions, LLC (d/b/a Tomukun Noodle Bar)

(hereafter “Tomukun Noodle Bar”) is a company with its registered business address

in Ann Arbor, Michigan, which is located in Washtenaw County.

      4.     The events at issue occurred in Ann Arbor, Michigan, which lies in

Washtenaw County and the Eastern District of Michigan.


                                          2
 Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20     PageID.3    Page 3 of 16




      5.     This Court has general federal question jurisdiction pursuant to 28

U.S.C. § 1331, because Plaintiff brings his claim pursuant to the Emergency Paid

Sick Leave Act (“EPLSA”) and the Families First Coronavirus Response Act

(“FFCRA”), 29 C.F.R. § 826.150(a); Pub. L. No. 116-127, § 5104, 134 Stat. 178

(2020), the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the

Family Medical Leave Act, 29 U.S.C. § 2601 et seq.

      6.     Venue is proper in this Court because Defendant obligated itself to

Plaintiff within the Eastern District of Michigan, Defendant’s registered business

address is located within the Eastern District of Michigan, and Plaintiff resides

within the Eastern District of Michigan.

                           GENERAL ALLEGATIONS

      7.     Tomukun is a for-profit restaurant on the University of Michigan

campus.

      8.     Plaintiff worked as a waiter and assistant manager at Tomukun Noodle

Bar from January 2018 until July 11, 2020.

      9.     Plaintiff became ill on or around June 24, 2020 with COVID-19

symptoms, including muscle aches and fever.

      10.    Plaintiff reported the situation to his manager and stayed home sick

from work.




                                           3
 Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20           PageID.4    Page 4 of 16




        11.   Plaintiff would subsequently test positive for COVID-19 on June 27,

2020.

        12.   As a frontline essential worker, Plaintiff risked his health for the benefit

of the restaurant and its customers.

        13.   Plaintiff does not know where he contracted the illness.

        14.   After his positive COVID-19 test, Plaintiff was contacted by the

Washtenaw County Health Department and ordered to self-quarantine for two

weeks, which he did.

        15.   On July 10, 2020, Plaintiff text messaged his manager to request a

return to work. Plaintiff informed his manager, “I got an email from the Washtenaw

Health Department that I should be good.” Plaintiff was told that “Tom will message

you.” “Tom” is the nickname of Yong Hum Yon, an owner of Tomukun Noodle

Bar.

        16.   On July 11, 2020, Plaintiff had a 22 minute, 6 second call with Mr. Yon.

        17.   Mr. Yon asked Plaintiff how he contracted the virus.

        18.   Mr. Yon interrogated Plaintiff as to whether he had “been out partying

and acting irresponsible.”

        19.   Mr. Yon alleged that there was evidence on social media of Plaintiff

being in a crowd.




                                            4
 Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20           PageID.5    Page 5 of 16




      20.    Mr. Yon told Plaintiff, “for PR reasons it would be best for you not to

come back to work.”

      21.    Mr. Yon told Plaintiff to apply for unemployment and to “begin looking

for other work.”

      22.    Mr. Yon stated that he would call Plaintiff back after he looked into the

allegations about Plaintiff being out partying.

      23.    Tomukun Noodle Bar fired and/or constructively discharged Plaintiff

on July 11, 2020.

      24.    Tomukun Noodle Bar illegally retaliated against Mr. Prada for

quarantining in contravention of the Governor’s Executive Order and the FFCRA.

      25.    Michigan Governor Gretchen Whitmer’s Executive Order 2020-36

instituted protections for employees during the COVID-19 public health crisis. The

Executive Order states it is the “public policy of this state that any and all individuals

who test positive for COVID-19 . . . should remain in their home or place of

residence . . . until [] three days have passed since their symptoms have resolved,

and [] seven days have passed since their symptoms first appeared or since they were

swabbed for the test that yielded the positive result.” Moreover, the Order expressly

forbids “discharging, disciplining, or otherwise retaliating against an employee . . .

for staying home from work for the periods described in those sections.”




                                            5
 Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20          PageID.6    Page 6 of 16




      26.    Yet, after falling ill and responsibly quarantining, Plaintiff was fired for

no other reason than contracting the COVID-19 virus.

      27.    In addition to disobeying the Governor’s Executive Order, Plaintiff’s

termination violates the FFCRA, which governs employers with less than 500

employees.

      28.    Specifically, the FFCRA provides for up to 80 hours of paid sick time

to employees who are unable to work due to the effects of COVID-19.

      29.    Tomukun Noodle Bar violated the FFRCA by failing to pay Plaintiff

sick pay during his self-quarantine.

      30.    Enforcement of and all penalties arising from violations of the FFCRA

are governed by relevant sections of the FLSA.

      31.    Notably, the FFCRA states that it is also unlawful for any employer to

discharge, discipline, or in any other manner discriminate against any employee”

who exercises his rights to “take leave in accordance with this Act.” An employer

that does so is subject to the penalties described in sections 16 and 17 of the FLSA

(29 U.S.C. § 216, 217) with respect to such violation, which include lost wages, an

equivalent amount of liquidated damages (i.e., double damages), and attorney’s fees

and costs.

      32.    Tomukun Noodle Bar did not post the FFCRA Compliance Poster in its

establishment.


                                           6
 Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20        PageID.7   Page 7 of 16




       33.    Tomukun Noodle Bar hid the protections of the FFCRA from Plaintiff.

       34.    Tomukun Noodle Bar is also violating FLSA regulations on tip pooling.

       35.    Tomukun Noodle Bar utilizes an unlawful tip pooling system where

more senior servers receive a greater “tip share” than less experienced servers.

       36.    Tomukun Noodle Bar does not have a written “tip pool” policy.

       37.    Tomukun Noodle Bar also takes a “house cut” of five cent (5%) of

server tips per shift.

       38.    The FLSA prohibits any arrangement between the employer and the

tipped employee whereby any part of the tip received becomes the property of the

employer.

                        COUNT I
  VIOLATION OF THE EMERGENCY PAID SICK LEAVE ACT, THE
FAMILIES FIRST CORONAVIRUS RESPONSE ACT, AND THE FAMILY
            MEDICAL LEAVE ACT - INTERFERENCE

       39.    Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

       40.    Congress enacted the FMLA finding that “there is inadequate job

security for employees who have serious health conditions that prevent them from

working for temporary periods.” 29 U.S.C. § 2601(a)(4).

       41.    As a result of the COVID-19 pandemic, Congress expanded the FMLA

through the EPSLA and the FFCRA to cover employers with under 50 employees

for COVID-19 related purposes.
                                          7
 Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20          PageID.8    Page 8 of 16




      42.     The EPSLA/FFCRA allow for employees to utilize the protections of

the FMLA if the employee requires leave for “a qualifying need related to a public

health emergency” and/or is “experiencing COVID-19 symptoms and is seeking a

medical diagnosis.”

      43.     The FMLA makes it “unlawful for any employer to interfere with,

restrain, or deny the exercise of or the attempt to exercise, any right provided” by

the Act.

      44.     At all relevant times, Tomukun Noodle Bar was a covered employer as

defined by the FMLA, the EPSLA/FFCRA, and the applicable federal regulations.

      45.     Plaintiff is an eligible employee under the definitional terms of the

FMLA.

      46.     Plaintiff required leave for “a qualifying need related to a public health

emergency” and/or is “experiencing COVID-19 symptoms and is seeking a medical

diagnosis.”

      47.     Tomukun Noodle Bar was aware Plaintiff required leave for these

reasons.

      48.     Plaintiff provided Tomukun Noodle Bar adequate and timely notice of

his need to take leave which qualified for the protection of the EPSLA/FFCRA.

      49.     Tomukun Noodle Bar failed to inform Plaintiff of his right to take paid

sick leave for COVID-19.


                                           8
 Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20       PageID.9   Page 9 of 16




      50.    Tomukun Noodle Bar interfered with and denied Plaintiff his

EPSLA/FFCRA rights as described above and herein, including, but not limited to,

failing to provide Plaintiff with paid leave protected by the EPSLA/FFCRA to

address his COVID-19 symptoms and testing and instead discharging Plaintiff from

his position, in violation of the FMLA and EPSLA/FFCRA.

      51.    Tomukun Noodle Bar’s actions were intentional, with deliberate

disregard for the rights and sensibilities of Plaintiff.

      52.    Tomukun Noodle Bar’s interference with Plaintiff’s sick leave has

directly and proximately caused Plaintiff great damages, including embarrassment,

humiliation, outrage, mental distress and economic loss.

      WHEREFORE, Plaintiff is entitled to an award of damages including but not

limited to back pay, compensatory damages, liquidated damages, punitive damages,

costs, attorneys’ fees, prejudgment interest and other damages as allowed by law and

equity.

                       COUNT II
  VIOLATION OF THE EMERGENCY PAID SICK LEAVE ACT, THE
FAMILIES FIRST CORONAVIRUS RESPONSE ACT, AND THE FAMILY
            MEDICAL LEAVE ACT – RETALIATION

      53.    Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

      54.    Plaintiff had a condition which qualified for protected leave under the

EPSLA/FFCRA.
                                            9
Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20            PageID.10   Page 10 of 16




      55.    Plaintiff took leave to quarantine after exhibiting COVID-19 related

symptoms and eventually testing positive for COVID-19.

      56.    Tomukun Noodle Bar retaliated against Plaintiff in violation of the

EPSLA/FFCRA leave by terminating him for taking leave which qualified as

protected leave in violation of the FMLA and the EPSLA/FFCRA.

      57.    Tomukun Noodle Bar’s actions were intentional, with deliberate

disregard for the rights and sensibilities of the Plaintiff.

      58.    There is a causal connection between Plaintiff’s protected activity and

Tomukun Noodle Bar’s retaliatory actions described above.

      59.    As a direct and proximate result of Tomukun Noodle Bar’s unlawful

actions, Plaintiff has sustained injuries and damages including, but not limited to,

loss of pay, loss of career opportunities, humiliation and embarrassment, mental

anguish and emotional distress, loss of reputation, and loss of the ordinary pleasures

of everyday life.

      60.    Tomkun Noodle is subject to the penalties described in sections 16 and

17 of the FLSA (29 U.S.C. § 216, 217) with respect to its EPSLA/FFCRA violation,

which include lost wages, an equivalent amount of liquidated damages (i.e., double

damages), and attorney’s fees and costs.

      WHEREFORE, Plaintiff is entitled to an award of damages including but not

limited to back pay, compensatory damages, liquidated damages, punitive damages,


                                           10
Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20         PageID.11    Page 11 of 16




costs, attorneys’ fees, prejudgment interest and other damages as allowed by law and

equity.

                      COUNT III
   WRONGFUL TERMINATINO IN VIOLATION OF PUBLIC POLICY

      61.    Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

      62.    On or about July 11, 2020, Tomukun Noodle Bar wrongfully

terminated Plaintiff in contravention of public policy.

      63.    Michigan Governor Gretchen Whitmer’s Executive Order 2020-36

instituted protections for employees during the COVID-19 public health crisis.

      64.    The Executive Order states it is the “public policy of this state that any

and all individuals who test positive for COVID-19 . . . should remain in their home

or place of residence . . . until [] three days have passed since their symptoms have

resolved, and [] seven days have passed since their symptoms first appeared or since

they were swabbed for the test that yielded the positive result.”

      65.    The Order expressly forbids “discharging, disciplining, or otherwise

retaliating against an employee . . . for staying home from work for the periods

described in those sections.”

      66.    Tomukun Noodle Bar terminated Plaintiff for self-quarantine due to his

refusal to return to work while under a medical professional’s instructions to self-

quarantine, which would violate the Executive Order.
                                         11
Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20          PageID.12     Page 12 of 16




       67.    Tomukun Noodle Bar discharged Plaintiff in illegal retaliation for

exercising a right conferred by a government order.

       WHEREFORE, Plaintiff is entitled to an award of damages including but not

limited to back pay, compensatory damages, liquidated damages, punitive damages,

costs, attorneys’ fees, prejudgment interest and other damages as allowed by law and

equity.

                              COUNT IV
             VIOLATION OF THE FAIR LABOR STANDARDS ACT

       68.    Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

       69.    At all times relevant to this action, Plaintiff was Defendant’s employee

within the meaning of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et

seq.

       70.    Congress designed the FLSA to remedy situations “detrimental to the

maintenance of the minimum standard of living necessary for health, efficiency, and

general well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad remedial

purpose, the FLSA establishes minimum wage and overtime requirements for

covered employees. 29 U.S.C. §§ 206, 207. These provisions, coupled with an

effective integrated cause of action within the FLSA, prevent employers from

pilfering the wages rightfully earned by their employees.

       71.    Plaintiff was entitled to be paid the full amount of his tips.
                                           12
Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20          PageID.13      Page 13 of 16




      72.    The FLSA requires that employers pay employees a minimum hourly

wage. 29 U.S.C. § 201, et seq. Employers of tipped employees may consider tips as

part of the tipped employees’ wages, but employers must pay a direct reduced

minimum wage if they claim a “tip credit.” 29 U.S.C. § 203(m).

      73.    Tomukun Noodle Bar was not entitled to claim a tip credit because the

restaurant took illegal tip deductions from Plaintiff in the form of credit card

transaction fees.

      74.    Tomukun Noodle Bar utilizes an unlawful tip pooling system where

more senior servers receive a greater “tip share” than less experienced servers,

without fully advising Plaintiff of the nature of the tip sharing policy.

      75.    Tomukun Noodle Bar habitually deducted a five percent (5%) service

charge from each employee gratuity which a customer had charged via a credit card,

or similar instrument, in violation of § 203(m)’s command that a tipped employee

must be permitted to retain all gratuities received by that employee.

      76.    The five percent (5%) service charge that Tomukun Noodle Bar

retained from Plaintiff’s tips exceeded the actual charge for credit card processing

levied by the credit card company to the restaurant.

      77.    The five percent (5%) service charge that Tomukun Noodle Bar

retained from Plaintiff’s tips enriched the company and harmed the Plaintiff.




                                          13
Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20         PageID.14    Page 14 of 16




      78.      Because Tomukun Noodle Bar cannot satisfy its burden of showing the

applicability of the tip credit, Tomukun Noodle Bar forfeited its entitlement to a tip

credit for any of their work hours, and thus it should have to pay Plaintiff the full

minimum wage under Michigan law for all time clocked since the Plaintiff is entitled

to the full minimum wage for every hour worked.

      WHEREFORE, Plaintiff is entitled to an award of damages including but not

limited to back pay, compensatory damages, liquidated damages, punitive damages,

costs, attorneys’ fees, prejudgment interest and other damages as allowed by law and

equity.

                               RELIEF REQUESTED

      For all of the foregoing reasons, Plaintiff Nicolas Prada demands judgment

against Tomukun Noodle Bar as follows:

          a.   Declare the practices and actions of Defendant as illegal under the
               FFCRA, FMLA and FLSA;

          b.   Award compensatory damages for monetary and non-monetary loss in
               whatever amount he is found to be entitled, including back and front
               pay, extreme mental and emotional distress, humiliation, outrage,
               economic damages, loss of employment opportunity, harm to
               reputation, loss of earning capacity, punitive damages, and any other
               damages available by law;

          c.   Award liquidated damages pursuant to the FFCRA, FMLA and FLSA;

          d.   An award of interest, costs, and reasonable attorneys’ fees; and

          e.   Whatever other relief this Court finds appropriate.

                                          14
Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20   PageID.15     Page 15 of 16




                                          Respectfully Submitted,
                                          NACHTLAW, P.C.

                                          /s/ Noah S. Hurwitz
                                          Noah S. Hurwitz (P74063)
                                          Attorneys for Plaintiff
                                          101 N. Main Street, Suite 555
                                          Ann Arbor, MI 48104
                                          (734) 663-7550
   Dated: August 28, 2020




                                     15
Case 2:20-cv-12348-SJM-EAS ECF No. 1 filed 08/28/20        PageID.16   Page 16 of 16




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
NICOLAS PRADA,
      Plaintiff,                                     Case No. 20-cv-12348
                                                     Hon.
v.
TRIFECTA PRODUCTIONS, LLC
(D/B/A TOMUKUN NOODLE BAR),

     Defendant.
__________________________________________________________________

Noah S. Hurwitz (P74063)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
nhurwitz@nachtlaw.com
__________________________________________________________________
                        DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff Nicolas Prada, by and through his attorneys,

NachtLaw, P.C., demands a jury trial for all issues so triable.

                                       Respectfully Submitted,
                                       NACHTLAW, P.C.
                                       /s/ Noah S. Hurwitz
                                       Noah S. Hurwitz (P74063)
                                       Attorneys for Plaintiff
                                       101 N. Main Street, Suite 555
                                       Ann Arbor, MI 48104
Dated: August 28, 2020                 (734) 663-7550

                                         16
